Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2 July 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Kang on 8 Feb 2022.
The application has been amended as follows: 

In the claims:

1.	(Currently amended) An apparatus comprising:
	an agent delivery device to selectively deliver an agent onto a layer of build material particles;
	an energy source to apply energy onto the layer of build material particles to selectively fuse the build material particles in the layer based upon the locations at which the agent was delivered;
	a chamber formed of a plurality of walls, wherein the agent delivery device and the energy source are housed inside the chamber; [[and]]
	a water vapor source to supply water vapor concurrently onto substantially an entire area of the layer of build material particles inside of the chamber to wet the build material particles inside the chamber with the water vapor; and
a controller to:

in response to formation of the layer of build material particles, control the water vapor source to supply the water vapor onto the layer of build material particles; 
control the water vapor source to stop supply of the water vapor; and
in response to the supply of the water vapor being stopped, control the agent delivery device to selectively deliver the agent onto the build material particles in the layer of build material particles.  

2.	(Previously Presented) The apparatus according to claim 1, wherein the vapor source further comprises a plurality of nozzles that are to spray the water vapor directly onto the layer of build material particles.

3.	(Currently amended) The apparatus according to claim 1, further comprising:
	a valve to variably control delivery of the water vapor into the chamber from the vapor source, wherein the controller is  to control the valve. 

4.	(Currently amended) The apparatus according to claim 1, further comprising:
[[a]] the recoater to spread the build material particles into the layer of build material particles prior to delivery of the agent onto the layer of build material particles, wherein the recoater is housed inside the chamber. 

5.	(Previously Presented) The apparatus according to claim 1, wherein the build material particles are maintained at a certain temperature prior to application by the energy source of energy 

6.	(Previously Presented) The apparatus according to claim 1, wherein the water vapor source includes a compressor to pressurize the water vapor being supplied into the chamber.

7.	(Previously Presented) The apparatus according to claim 1, further comprising:
	a liquid collection system to collect liquid from the chamber; and
a vapor collection system to collect excess water vapor from the chamber. 

8.	(Previously Presented) The apparatus according to claim 1, wherein the water vapor is composed of particles of a non-caustic and non-corrosive material. 

9.	(Currently amended) A three-dimensional (3D) printer comprising:
a build area platform;
a recoater to spread build material powder into layers over the build area platform;
an energy source to apply energy onto the spread layers of build material powder to selectively fuse the build material particles and fabricate a 3D object; 
a water vapor source to supply water vapor onto substantially an entire area of a layer of the layers of spread build material powder; [[and]]
a chamber formed of a plurality of walls, wherein the build area platform, the recoater, and the energy source are housed inside the chamber, and wherein the chamber is to receive the water 
a controller to:
control the recoater to form a layer of build material particles;
responsive to formation of the layer of build material particles, control the water vapor source to supply the water vapor onto the layer of build material particles; 
control the water vapor source to stop supply of the water vapor; and
responsive to the supply of the water vapor being stopped, controlling an agent delivery device to selectively deliver the agent onto the build material particles.

10.	(Currently amended) The 3D printer according to claim 9, further comprising:
	[[an]] the agent delivery device to selectively deposit [[an]] the agent onto the formed layers of build material powder, wherein application of energy by the energy source is to selectively fuse the build material powder based upon the locations at which the agent has been deposited.  

11.	(Withdrawn) The 3D printer according to claim 9, further comprising:
	a plurality of nozzles positioned to supply the received water vapor directly onto the spread layers of build material powder.

12.	(Withdrawn) The 3D printer according to claim 9, wherein the chamber is sealed from an ambient environment outside of the chamber. 


	controlling, by a controller, a recoater to move over a build area platform to form a layer of build material particles, wherein the recoater and the build area platform are housed in a chamber formed of a plurality of walls;
in response to formation of the layer of build material particles, controlling, by the controller, a water vapor source to supply water vapor onto substantially an entire area of the layer of build material particles; 
controlling, by the controller, the water vapor source to stop the supply of water vapor onto the layer of build material particles;
responsive to stopping of the supply of water vapor, controlling, by the controller, an agent delivery device to selectively deliver an agent onto the layer of build material particles; and
	causing, by the controller, an energy source to be moved over the layer of build material particles within the chamber to selectively fuse the build material particles in the layer.

14.	(Currently amended) The method according to claim 13, further comprising controlling the recoater to move over the build area platform to form a plurality of build material particle layers, and controlling the water vapor source to supply water vapor onto the plurality of build material particle layers between formation of successive build material particle layers.  

15.	(Currently amended) The method according to claim 13, wherein controlling the water vapor source to supply water vapor onto the layer of build material particles further comprises controlling the water vapor source to spray the water vapor directly onto the layer of build material particles.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to the teach the limitations of the independent claims including a controller configured to control a recoater to form the layer of build material particles; in response to formation of the layer of build material particles, control the water vapor source to supply the water vapor onto the layer of build material particles; control the water vapor source to stop supply of the water vapor; and in response to the supply of the water vapor being stopped, control the agent delivery device to selectively deliver the agent onto the build material particles in the layer of build material particles.  
The closest prior art of record, Gunther, teaches that a water-based humidifier may be used to set the relative humidity in the build space ([0060]). Gunther teaches that water is generally applied to prevent evaporation of water from the build surface ([0107]; [0113]-[0114]). Gunter fails to teach the starting and stopping of water vapor at specified times and in response to stopping water vapor control the agent delivery device to selectively deliver an agent onto the build material particles in the layer of build material particles. 
Other prior art may teach the application of water (H2O(l)) that is dissolved in a binder. However, the available prior art fails to teach the application of water vapor (H2O(g)) on substantially an entire area of the layer of build material particles. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742